Order sustaining demurrer affirmed. The declaration in contract alleged (1) a writing by the defendant, dated September 19, 1957, granting to the plaintiff “a first option” to buy described land owned by the defendant at a price not to exceed $1,500; (2) a writing by the defendant, dated August 6, 1958, informing the plaintiff that, if he did not exercise his “option” by August 18, 1958, the defendant would sell to another; (3) a writing by the plaintiff, dated August 13, 1958, exercising the “option” and “offering” *763$500 for the land; and (4) a sale by the defendant to another. A demurrer to the declaration was properly sustained. The writings of the defendant were at most an invitation for an offer within a stated maximum. The communication from the plaintiff was an offer which the defendant was free to accept or reject or ignore. Cronin v. National Shawmut Bank, 306 Mass. 202, 210, and cases cited.
Vernon B. Fletcher for the plaintiff.
Philip P. Weiss for the defendant.